DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 07/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Patents 10,200,648, 10,038,930, 9,467,728, 9,161,068, 10,694,142, 10,674,109, 10,848,707, 10,951,855 and 11,128,833 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Arnheim on 08/01/2022.
The application has been amended as follows: 

(currently amended) A method comprising:
receiving, over a packet-based network, digital audio and digital video material from a front end digital audio and digital video capturing device;
recording the digital audio and digital video material at a host back end server,
wherein the recorded digital audio and digital video material includes a recorded audio portion and a recorded video portion; and
enabling the front end digital audio and digital video capturing device to re-dub second digital audio material over at least a portion of the recorded audio portion of the recorded digital audio and digital video material at the host back end server while retaining the recorded video portion of the recorded digital audio and digital video material, to provide an edited digital audio and digital video material,
wherein the digital audio and digital video material is captured on the front end digital audio and digital video capturing device without requiring on the front end digital audio and digital video capturing device local installation of any recording software that is configured to record digital audio and digital video material as a complete file to a local storage memory.

(original) The method of claim 1, further comprising providing, through a user interface, immediate access to the recorded digital audio and digital video material to re-dub the second digital audio material over the at least a portion of the recorded audio portion.

(canceled) 

(original) The method of claim 1, wherein the digital audio and digital video material is recorded at the host back server as a sequentially stored file and the method further comprises:
generating a pointer comprising a URL associated with the sequentially stored file to facilitate accessing of the sequentially stored file;
receiving input from the front end digital audio and digital video capturing device comprising activation of the pointer; and
providing remote user access to the edited recorded digital audio and digital video material.

(original) The method of claim 1, wherein the digital audio and digital video material is streamed from the front end digital audio and digital video capturing device.

(original) The method of claim 1, wherein the digital video material comprises sequential digital images and the digital audio material is recorded at the front end digital audio and digital video capturing device, and wherein the method further comprises limiting a time length of the recording of the digital audio material.

(original) The method of claim 6, further comprising limiting the time length to 60 seconds.

(currently amended) A method comprising:
receiving, over a packet-based network, sequential digital images from a front end digital audio and digital video capturing device;
recording the sequential digital images at a host back end server;
receiving digital audio material from the front end digital audio and digital video capturing device and correlating the sequential digital images with the digital audio material; and
recording, at the host back end server, the digital audio material correlated with the sequential digital images,
wherein the sequential digital images are captured on the front end digital audio and digital video capturing device without requiring on the front end digital audio and digital video capturing device local installation of any recording software that is configured to record digital audio and digital video material as a complete file to a local storage memory.

(original) The method of claim 8, further comprising limiting a time length of the digital audio material correlated with the sequential digital images.

(original) The method of claim 9, further comprising limiting the time length to 60 seconds.

(original) The method of claim 8, further comprising correlating the digital audio material with the sequential digital images by associating the digital audio material with timestamps and individual images of the sequential digital images.

(original) The method of claim 11, wherein the timestamps and individual images are received from a user through click events in a user interface.

(original) The method of claim 8, wherein recording, at the host back end server, the digital audio material correlated with the sequential digital images comprises establishing a real time messaging connection between the front end digital audio and digital video capturing device and the host back end server, and streaming to the host back end server the digital audio material correlated with the sequential digital images.

(canceled) 

(original) The method of claim 8, further comprising:
generating a pointer comprising a URL associated with the correlated digital image and digital audio material to facilitate accessing of the correlated sequential digital images and digital audio material;
receiving input comprising activation of the pointer; and
providing remote user access to the correlated sequential digital images and digital audio material in response to activation of the pointer.

(currently amended) A method comprising:
receiving, at one or more host back end application servers through at least a packet-based network connection, digital audio and digital video material from a front end digital audio and digital video capturing device, 
wherein the digital audio and digital video material is captured on the front end digital audio and digital video capturing device without requiring on the front end digital audio and digital video capturing device local installation of any recording software that is configured to record digital audio and digital video material as a complete file to a local storage memory;
recording the digital audio and digital video material at the one or more host back end application servers as a sequentially stored file,
wherein the recorded digital audio and digital video material includes a recorded audio portion and a recorded video portion;
generating a pointer comprising a URL associated with the sequentially stored file to facilitate accessing of the sequentially stored file;
receiving input from the front end digital audio and digital video capturing device comprising activation of the pointer;
receiving second digital audio material from the front end digital audio and digital video capturing device;
enabling the second digital audio material to be re-dubbed over at least a portion of the recorded audio portion of the recorded digital audio and digital video material while retaining the recorded video portion of the recorded digital audio and digital video material at the one or more host back end application servers, to provide an edited recorded digital audio and digital video material on the one or more host back end application servers; and
providing remote user access to the edited recorded digital audio and digital video material.

(original) The method of claim 16, further comprising providing, through a user interface, immediate access to the recorded digital audio and digital video material to re-dub the second digital audio material over the at least a portion of the recorded audio portion.

(original) The method of claim 16, wherein the digital audio and digital video material is streamed from the front end digital audio and digital video capturing device.

(original) The method of claim 16, wherein the digital video material comprises sequential digital images and the digital audio material is recorded at the front end digital audio and digital video capturing device, and wherein the method further comprises limiting a time length of the recording of the digital audio material.

(original) The method of claim 19, further comprising limiting the time length to 60 seconds.

Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liwerant et al (US PG Pub No. 2002/0056123) teaches a video segment can be shared over a computer network by first receiving the video segment at a receiving computer on the network. The receiving computer assures that the video segment is in a streaming video format, and creates at least one identification tag for the video segment. The receiving computer also stores the video segment, and communicates the identification tag to another computer on the network. Upon subsequent receipt of that identification tag, the receiving computer streams the video segment to a destination computer on the network. 
Ludwig et al (US PG Pub No. 2001/0044826) discloses a multimedia conference recording system which utilizes real-time network delivery of audio and video to a network storage server. 
Amini et al (US Patent no. 6,698,021) teaches an off-site storage site is coupled to camera servers at client sites via a private network. Each camera server is further coupled to one or more surveillance cameras. Video images captured by cameras located at the client sites are forwarded to an off-site server via a camera server. Video images received by the off-site server are produced for live viewing and/or archived in an image database. Users can retrieve live or archived video images through a client workstation that communicates with the off-site server over the public Internet. 
McGlothlin et al (US Patent No. 7,205,891) teaches a system includes a video camera at the field site and a wireless video connection for transmitting video images from the video camera in real time to the wireless Internet access point. A client computer, which may be at a central station at a distant location, is adapted to connect via the Internet to the wireless bridge and the wireless video connection so as to receive real-time contaminant level data and real-time video, the client computer configured to provide real-time data recording and analysis.
Brailean et al (US PG Pub No. 2006/0010199) teaches a method that includes receiving a first notification signal indicating that a sensor has been triggered; identifying a data recording device associated with the triggered sensor, wherein the data recording device records video data; identifying a client device designated to receive the video data when the sensor has been triggered; transmitting to the client device a second notification signal indicating that the sensor has been triggered; receiving an acknowledgement signal from the client device; and transmitting the video data to the client device.


Claims 1-2, 4-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 8 and 16, the references cited and a thorough search, discloses various aspects and features of applicant’s claimed invention but fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1, 8 and 16 as a whole and further defined by examiner’s amendments. Therefore, claims 1, 8 and 16 are held allowable.
Regarding claims 2, 4-7, 9-13, 15 and 17-20, they depend from allowable claims 1, 8 and 16. Therefore, claims 2, 4-7, 9-13, 15 and 17-20 are also held allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/           Primary Examiner, Art Unit 2423